DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 01/04/2022 have been entered in full. Claims 1-16 and 18-30 are pending.
All prior objection/rejections not specifically maintained in this Office action are hereby withdrawn in view of Applicants’ amendment and/or arguments filed 01/04/2022.
Claim Rejections - 35 USC § 102 and § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dudley et al., Journal of Immunotherapy, Vol.26,No.4, 01July2003, pages332-342 (‘Dudley’, of record.)
Dudley teaches preparation of TILs for adoptive transfer therapy for melanoma patients. The method comprises explant culture of tumor fragments wherein TILs emigrate from the tissue and grow in the medium. The entire contents of the culture dish were passaged for further 
In remarks filed 01/04/2022, Applicant points out that Dudley discloses a first protocol directed to the initiation and expansion of TIL microcultures from tumor fragments (see, e.g., page 333, right column, second paragraph), and a second protocol directed to TIL cultures derived from single-cell digests (see, e.g., page 334, left column, second paragraph). Applicant further argues that “Nowhere does Dudley disclose the step of "...enzymatically digesting the tumor remnants into tumor remnant cells using a digest mixture" or "...expanding the tumor remnant cells with a second cell culture medium comprising cell culture media, irradiated feeder cells, OKT-3 antibody, and IL-2," as recited in pending claim 1. In other words, nowhere does Dudley teach or even suggest extracting TILs from a tumor remnant (e.g., a residual tumor fragment from which eTILs have already been removed)…Finally, nowhere does Dudley teach or suggest the removal of eTILs from the tumor fragments prior to expansion of remnant TILs in a second culture medium comprising irradiated feeder cells, OKT-3 antibody and IL-2 as claimed in the present claims.”
Applicant's arguments have been fully considered but they are not persuasive for the following reasons. 
It is emphasized that claim 25 recites administering a mixture of rTILs and eTILs. It is understood that, following the protocol disclosed in the specification, it would be possible to first separate rTILs from eTILs and then remix them at various ratios even though it is not possible to distinguish individual rTILs from eTILs by any means other than their respective methods of preparation. Once remixed it is no longer possible to tell where the cells came from, nor to distinguish the mixed population from any other TIL population that comprises both rTILs and eTILs. It is maintained that, once remixed, the resultant population is indistinguishable from populations of cells produced by the Dudley methods.
Dudley’s first disclosed method starts like Applicant’s with the expansion of TIL cultures from tumor fragments. Once eTILs reached confluence the entire contents of the culture dish were passaged for further expansion (paragraph bridging pp.333-334). Therefore, the passaged cells would comprise the rTIL and eTIL populations as defined in the present disclosure. It is not possible to say how many rTIL would be present in the passaged cells, but they must be there because the tumor fragment was not discarded. It is emphasized that Applicant asserts a mixture that may comprise as little as 1% rTILs. Even if the asserted percentage of rTILs were higher, it would still not be possible to distinguish the mixed population from the population of cells produced by the Dudley method because once mixed it is not possible to distinguish, with certainty, rTILs from eTILs on the basis of markers. 
Dudley’s second method differs from Applicant’s by performing enzymatic digestion of tumor tissue prior to culture. As Applicant points out, undigested fragments are removed prior to culture. It is not disputed that these discarded fragments would comprise some rTILs. They would also comprise eTILs, as the different migratory behaviors did not have an opportunity to manifest themselves. Likewise, the single cell suspensions obtained by enzymatic digestion of all of the TILs, including cells that either would (eTILs) or would not (rTILs) migrate from tumor fragments that had not been enzymatically digested. Therefore, the population obtained by direct digestion of tumor tissue is not distinguishable from a population formed by first separating rTILs from eTILs and then remixing them.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No.10272113,  claims 1-24 of U.S. Patent 
The claims of the referenced patents are drawn to methods of treating subjects with cancer utilizing TILs, non-myeloablative lymphodepletion, and high-dose IL-2. In each referenced patent the recited or disclosed method of preparing the TILs inevitably results in a population comprising the cells now described as rTILs and eTILs, as the entire population obtained from culture of tumor fragments is used without removal the any intact fragments that would comprise rTILs. Therefore, the administered cell population is indistinguishable from that of claim 25 for the same reasons detailed above with respect to the Dudley reference.Therefore, the patented and pending methods encompass overlapping subject matter.
Conclusion
Claim 25 is rejected.
Claims 1-16, 18-24, and 27-30 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647